          Case 4:20-cv-00254-LPR Document 9 Filed 07/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BRANDON HATTON                                                                      PLAINTIFF

v.                               Case No. 4:20-cv-00254-LPR

JOHN STALEY, et al.                                                             DEFENDANTS


                                         JUDGMENT

       Pursuant to the Order entered on July 2, 2020, it is considered, ordered, and adjudged that

this case is DISMISSED without prejudice. Dismissal of this action constitutes a “strike” within

the meaning of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g). The Court certifies

that an in forma pauperis appeal from an Order and Judgment dismissing this action would not be

taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 2nd day of July 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
